NO. 12-03-00124-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: DAVID ONNEN§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
	Relator David Onnen has filed a "motion" for writ of mandamus seeking an order directing
the Clerk of Anderson County to comply with various duties set forth in the Texas Rules of Civil
Procedure, to notify Relator "of such," and to "comply with all necessary procedures [to] further
effect [Relator's] civil action."  
	We first note that Relator's motion does not comply with rules 52.3 and 52.7 of the Texas
Rules of Appellate Procedure.  Additionally, the motion does not seek to invoke this court's appellate
jurisdiction or to protect this court's jurisdiction.  Moreover, we do not have authority to issue
mandamus directed to the clerk.  See Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon Supp. 2003). 
Accordingly, the writ of mandamus is denied.
 James T. Worthen
								                    Chief Justice

Opinion delivered April 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.




(PUBLISH)